           Case 1:18-cr-00098-PAC Document 36 Filed 06/22/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------------X
UNITED STATES OF AMERICA                                              :
                                                                      :      1:18-cr-00098-PAC-1
        - against -                                                   :
                                                                      :      ORDER
Michael McIntyre,                                                     :

            Defendant.                                                :
-------------------------------------------------------------------------X
HONORABLE PAUL A. CROTTY, United States District Judge:

        Michael McIntyre, who is incarcerated at FCI Allenwood Low, moves pro se for

compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A), citing the public health crisis

precipitated by COVID-19.1 Dkt. 34, at 1. He says that he is on an albuterol sulfate inhaler four

times a day to prevent asthma attacks, that he has a clean record in prison, that if his sentence

was reduced he would return to his residence in New York State, and that he has a job lined up

for as soon as he is permitted to work. Dkt. 34, at 2–3, Attach.

        Accounting for good time credit, McIntyre is due to be released on December 30, 2020.

Dkt. 35, at 2. He is also scheduled to serve out the remainder of his sentence at a halfway house,

starting on or about July 7, 2020. Id. This Court on January 14, 2020 granted a judicial

recommendation that McIntyre serve out the maximum amount of time on his sentence in a

Residential Re-Entry Center (“RRC”) or halfway house. Dkt. 33, at 1–2. The Court finds that



1
  McIntyre’s motion states it is brought pursuant to 18 U.S.C. § 3582(c)(1)(D), and while there is
no such subsection, this is a pro se motion and so the Court construes it liberally. United States
v. Rivera, 78 Cr. 640 (PAC), 2020 WL 496074, at *2 (S.D.N.Y. Jan. 30, 2020). McIntyre also
moves pursuant to 18 U.S.C. § 4205(g), but that subsection speaks only to reductions “upon
motion of the Bureau of Prisons,” and no such motion has been made here.
            Case 1:18-cr-00098-PAC Document 36 Filed 06/22/20 Page 2 of 2



McIntyre’s petition does not establish extraordinary and compelling reasons for immediate relief,

and in any event his motion for release is moot. The motion for compassionate release may be

renewed by McIntyre should he find himself anywhere other than an RRC or halfway house after

July 7.

          The Clerk of Court is directed to close the motion at Docket 34.



 Dated: New York, New York                            SO ORDERED
        June 22, 2020

                                                      ________________________
                                                      PAUL A. CROTTY
                                                      United States District Judge




                                                  2
